Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 08/25/2022 is acknowledged. Claims 2, 3, 15, and 18 have been canceled and claim 19 has been withdrawn. Claims 1, 4-14, 16, 17, 20, and 21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 08/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jolliffe (US 6,589,551 B1) in view of Armanta et al. (EP 2085079 A2), Rifkin (US 2013/0287899 A1), and Beyerle et al. (US 5,976,578).
Jolliffe teaches chewable oral unit dosages comprises from 2 to 30 spatially-separated reservoirs with each reservoir containing a liquid fill of incompatible components in different reservoirs such as cimetidine (H2 antagonist) and sodium bicarbonate (the claimed antacid) with the active being dissolved, solubilised, or dispersed in vehicles such as vegetable oils, triglycerides, etc., and actives including histamine H2 receptor antagonists and exemplified a liquid fill comprising 100 mg of CaCO3, 100 mg of NaHCO3, flavor, and fractionated coconut oil (the claimed super refined medium chain triglyceride) in example 2 (entire reference, especially abstract, column 2, line 21-29, line 50 through column 3, line 8, column 3, line 36-42, line 62 through column 4, line 23, example 2).
Jolliffe also teaches the active including soothing/coating agents such as dimethicone and the dosage form containing two components, 5-20 reservoirs, and each reservoir containing 0.05-0.5 mL of liquid fill (column 4, line 21 and 22 and claims 1-5). The volume of each of the two components is calculated to be 5 mL (10*0.5 mL).
With regard to limitation of viscosity of a) and b) being the same, Jolliffe teaches both antacid and famotidine being liquid. Every liquid has a viscosity and the two liquids would be either have the same viscosity or different viscosity. A person of ordinary skill of art at the time of invention would choose either one of them. Additionally, or in the alternative, obviousness is based on the notion that "where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 20 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955). Here, the claimed drug in liquid form for oral administration is already known in the art.  The art also recognizes the range of viscosity of liquid oral dosage. The claimed limitation of viscosity of a) and b) being the same represents no more than a determination of the workable viscosity range of a liquid dosage for oral administration with predictable effect in handling and packaging. Determining optimum viscosity is routine in the pharmaceutical arts. Furthermore, according to the instant specification “the viscosity of the liquids in a) and b) might be about the same” and thus the criticality of the viscosity difference between the two liquids is not established.
With regard to the new claims 20 and 21, it would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to place liquid in double compartments of a sachet with the double compartments being opened simultaneously (claimed) instead of chewable capsules (prior art). The placement of liquid oral compositions in chewable capsules and liquid in double compartments of a sachet with the double compartments being opened simultaneously are both packaging methods well known to a person of ordinary skilled in the art as to protect the pharmaceutical composition from degradation and convenience for patient handling and consumption. The placement of liquid in double compartments of a sachet with the double compartments being opened simultaneously is an alternative packaging method of placement of liquid in chewable capsules with predictable effect in handling and packaging.

Jolliffe does not specify histamine H2 receptor antagonists including famotidine.
This deficiency is cured by Armanta et al. who teach famotidine can’t be delivered with antacid because of the degradation (paragraph 27) and Rifkin who teaches a liquid portion of a chewable composition comprising histamine H2 receptor antagonists including famotidine, antacid including CaCO3, Mg(OH)2, NaHCO3, etc., and thickeners while thickeners including a pectin (polysaccharide) (entire reference, especially abstract and paragraph 30, 55, and 71).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., and Rifkin to specify the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or to replace cimetidine in the composition taught by Jolliffe with famotidine. Both cimetidine and famotidine being histamine H2 receptor antagonists not compatible with antacid was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or replacing cimetidine in the composition taught by Jolliffe with famotidine flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 

Jolliffe does not specify: i) the antacid being a combination of CaCO3 and Mg(OH)2 in claim 10; ii) the liquid fill further comprising thickeners such as polysaccharide in claim 14.
These deficiencies are cured by Rifkin whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to replace NaHCO3 in the composition taught by Jolliffe with Mg(OH)2. Both NaHCO3 and Mg(OH)2 being suitable antacids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing NaHCO3 in the composition taught by Jolliffe with Mg(OH)2 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to add thickeners such as polysaccharide in the liquid fill taught by Jolliffe. Adding thickeners such as polysaccharide in a liquid fill composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding thickeners such as polysaccharide in the liquid fill taught by Jolliffe flows from thickeners such as polysaccharide having been used in the prior art, and from thickeners being recognized in the prior art as useful for the same purpose of adjusting viscosity.

Jolliffe does not specify the amount of famotidine in a dosage form being from about 2 to about 30 mg.
This deficiency is cured by Beyerle et al. who teach a typical preparation will contain about 10 mg to 40 mg of famotidine per dosage unit (entire reference, especially the paragraph bridges column 3 and 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., Rifkin and Beyerle et al. to specify the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and Rifkin being from about 10 to 40 mg. Incorporating the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and Rifkin being from about 10 to 40 mg was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. From about 10 to 40 mg of famotidine taught by Beyerle et al. substantially overlaps with the claimed from about 2 to about 30 mg.

Response to Applicants’ arguments:
Applicant’s argument with regard to is addressed in the rejection above and in the previous office action. Furthermore, Jolliffe exemplifies liquid fill 1 and liquid 2 having the same excipients (which are the components contribute most to viscosity of a liquid fill) in example 2 and thus it would be reasonable to assume Jolliffe does not intend for the two separate liquid fills having different viscosity. Lastly, it would be a design choice for a person of ordinary skill in the art the choose same excipients for the simplicity in manufacturing two separate liquid fill with different active in each fill and same mouth feel of both liquid fill for a consumer consuming the dosage. See Ex parte Ahuja, the Board showed that explicit motivation for an alternative design choice is not needed for an obviousness rejection to stand. Also see In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Applicants argue that Jolliffe does not teach the viscosity while Armanta et al. teach protecting famotidine since famotidine not being compatible with anti-acid, Rifkin teach chewable composition with an inner and outer portion, and Beyerle et al. teach liquid anti-acid preparation with a pH buffer and thus none of Armanta et al., Rifkin and Beyerle et al. remedy the deficiency of Jolliffe not teaching the viscosity. 
However, this argument is not deemed persuasive. First of all, the deficiency of Jolliffe’s not teaching the viscosity is cured by the rationale, in compliance with MPEP, stated above and in the previous office action while the criticality of the viscosity being the same is not established. 
Secondly, applicant’s argument is amount to attacking reference individually. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Armanta et al. and Rifkin are brought in to provide teachings of histamine H2 receptor antagonists including famotidine; Rifkin is brought in to provide teachings of antacid being a combination of CaCO3 and Mg(OH)2;  and Beyerle et al. brought in to provide teachings of a typical preparation containing about 10 mg to 40 mg of famotidine per dosage unit. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Claims 1, 8-12, and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137) in view of Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2).
Wolfe teaches oral medications consist essentially of antacids including CaCO3, Mg(OH)2, etc., and histamine H2-receptor antagonists including famotidine, etc., and additives such as anti-flatulents including simethicone, flavorings, etc.; wherein the antacid and histamine H2-receptor antagonists may be administered together, but separately as liquids (abstract and column 4, line 25-30) and the composition can be in form of oily suspension, etc., (column 4, line 33-38). 
Water is not a must have component.
With regard to limitation of viscosity of a) and b) being the same, Wolfe teaches both antacid and famotidine being liquid. Every liquid has a viscosity and the two liquids would be either have the same viscosity or different viscosity. A person of ordinary skill of art at the time of invention would choose either one of them. Additionally, or in the alternative, obviousness is based on the notion that "where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 20 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955). Here, the claimed drug in liquid form for oral administration is already known in the art.  The art also recognizes the range of viscosity of liquid oral dosage. The claimed limitation of viscosity of a) and b) being the same represents no more than a determination of the workable viscosity range of a liquid dosage for oral administration with predictable effect in handling and packaging. Determining optimum viscosity is routine in the pharmaceutical arts. Furthermore, according to the instant specification “the viscosity of the liquids in a) and b) might be about the same” and thus the criticality of the viscosity difference between the two liquids is not established.

Wolfe teach famotidine being together with or separate from antacid.
Armanta et al. teach famotidine can’t be delivered with antacid because of the degradation (paragraph 27). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Armanta et al. to specify famotidine being separate from antacid. Famotidine not being delivered with antacid because of the degradation was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Wolfe does not teach the specific dosage of famotidine (claim 1) and antacid (claim 16).
This deficiency is cured by “Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn” which teaches a combination of 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine (entire reference).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and “Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn” to specify dosage of famotidine and antacid in the composition taught by Wolfe being 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine. A combination of 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s argument is basically the same as the above rejection in attacking reference individually, thus the response discussed above and the rationale, in compliance with MPEP, in the rejection above and in the previous office action applies here as well and is not persuasive for reason discussed above. 
Furthermore, Wolfe teaches both liquids being the same dosage forms (column 3, line 38-44) and does not teach both liquids having different excipients and thus it would be reasonable to assume Wolfe does not intend for the two separate liquids having different viscosity. Lastly, it would be a design choice for a person of ordinary skill in the art the choose same excipients for the simplicity in manufacturing two separate liquid fill with different active in each fill and same mouth feel of both liquid fill for a consumer consuming the dosage. See Ex parte Ahuja, the Board showed that explicit motivation for an alternative design choice is not needed for an obviousness rejection to stand. Also see In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Claims 4-7, 17, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137), Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2), as applied to claims 1, 8-11, and 16, and further in view of Jolliffe (US 6,589,551 B1).
The teachings of Wolfe are discussed above and applied in the same manner.
Wolfe does not specify oil being super refined medium chain triglyceride, and amount of the liquid, and the packaging of the two liquids.
These deficiencies cured by Jolliffe whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify the oil being fractionated coconut oil. fractionated coconut oil being used to form famotidine and antacid liquids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify the total volume of two liquids being 5 mL, i.e., 2.5 mL each. Total volume of famotidine and antacid liquids being 5 mL was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify oil suspension being in chewable capsules. Famotidine and antacid liquids being in chewable capsules was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to place liquid in double compartments of a sachet with the double compartments being opened simultaneously (claimed) instead of chewable capsules (prior art). The placement of liquid oral compositions in chewable capsules and liquid in double compartments of a sachet with the double compartments being opened simultaneously are both packaging methods well known to a person of ordinary skilled in the art as to protect the pharmaceutical composition from degradation and convenience for patient handling and consumption. The placement of liquid in double compartments of a sachet with the double compartments being opened simultaneously is an alternative packaging method of placement of liquid in chewable capsules with predictable effect in handling and packaging. 

Response to Applicants’ arguments:
Applicant’s argument is basically the same as the above rejection with regard to Jolliffe’s teaching of viscosity, thus the response discussed above and the rationale, in compliance with MPEP, in the rejection above and in the previous office action applies here as well and is not persuasive for reason discussed above.

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137), Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2), as applied to claims 1, 8-11, and 16, and further in view of Rifkin (US 2013/0287899 A1).
The teachings of Wolfe are discussed above and applied in the same manner.
Wolfe does not specify the liquid fill further comprising thickeners such as polysaccharide.
This deficiency is cured by Rifkin whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Rifkin to add thickeners such as polysaccharide in the liquid fill taught by Wolfe. Adding thickeners such as polysaccharide in a liquid was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding thickeners such as polysaccharide in the liquid fill taught by Wolfe flows from thickeners such as polysaccharide having been used in the prior art, and from thickeners being recognized in the prior art as useful for the same purpose of adjusting viscosity.

Response to Applicants’ arguments:
Applicant’s argument is basically the same as the above rejection with regard to Jolliffe’s teaching of viscosity and in attacking reference individually, thus the response discussed above and the rationale, in compliance with MPEP, in the rejection above and in the previous office action applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612